Name: Regulation (EEC) No 565/68 of the Commission of 24 April 1968 on the non-fixing of and additional amounts for slaughtered fowls, ducks and geese imported from Poland
 Type: Regulation
 Subject Matter: animal product;  EU finance;  trade;  Europe
 Date Published: nan

 110 Official Journal of the European Communities 8 .S. ( Official Journal of the European Communities No L 107/7 REGULATION (EEC) No 565/68 OF THE COMMISSION of 24 April 1968 on the non-fixing of and additional amounts for slaughtered fowls, ducks and geese imported from Poland gate prices valid on the day of customs clearance ; whereas, to that end it will see to it in particular that the State foreign trade agency Animex does not take any action which might indirectly bring about prices lower than the sluice-gate prices, such as taking over marketing or transport costs, granting re ­ ductions , resorting to linked transactions or any other action having similar effect; Whereas the Government of the Polish People's Re ­ public has, furthermore, stated that it is prepared to communicate regularly to the Commission, through the State foreign trade agency Animex, details of ex ­ ports of slaughtered fowls, ducks and geese to the Community and to enable the Commission to exer ­ cise continuous supervision of the effectiveness of the measures it has taken; Whereas questions affecting observance of the guaran ­ tee given have been discussed in detail with representatives of the Polish People's Republic ; whereas, following these discussions it may be as ­ sumed that the Polish People's Republic is in a pos ­ ition to abide by its guarantee; whereas , consequently, there is no need to levy an additional amount on imports of the above-mentioned products originating in and coming from the Polish People's Republic ; Whereas the Management Committee for Poultry ­ meat and Eggs has not delivered an Opinion within the time limit set bv its Chairman ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES , Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 123/67/ EEC1 of 13 June 1967 on the common organisation of the market in poultrymeat ; Having regard to Commission Regulation No 163/ 67/EEC2 of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries , and in particular Article 4 thereof; Whereas, where the free-at-frontier offer price for a product falls below the sluice-gate price, the levy on that product must be increased by an additional amount equal to the difference between the sluice ­ gate price and that offer price ; Whereas the levy is not, however, increased by this additional amount as regards third countries which are prepared and in a position to guarantee that the price for imports into the Community of products originating in and coming from their territory will not be lower than the sluice-gate price and that any deflection of trade will be avoided ; Whereas, by letter dated 24 April 1968 , the Govern ­ ment of the Polish People's Republic stated that it was prepared to give such guarantee for exports to the Community of slaughtered fowls, ducks and geese : whereas it will ensure that such exports are made only by the State foreign trade agency Animex ; whereas it will ensure also that deliveries of the above-mentioned products are not made at free-at ­ Community-frontier prices lower than the sluice ­ HAS ADOPTED THIS REGULATION : Article 1 The levies fixed in accordance with Article 4 of Regu ­ lation No 123 /67/EEC shall not be increased by an additional amount in respect of imports of the following products falling within sub-heading No ex 02.02 of the Common Customs Tariff originating in and coming from the Polish People's Republic : 1 OJ No 117, 19.6.1967, p. 2301/67. 2 OJ No 129, 28.6.1967, p. 2577/67. Official Journal of the European Communities 111 (g) Slaughtered geese, whole, plucked and drawn, without heads and feet, with or without hearts and gizzards , known as '75% geese'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . ( a ) Slaughtered fowls , whole, plucked and gutted, with heads and feet, known as '83% chickens '; (b) Slaughtered fowls, whole, plucked and drawn, without heads and feet but with hearts, livers and gizzards, known as '70%) chickens'; ( c) Slaughtered fowls, whole, plucked and drawn, without heads and feet, and without hearts, livers and gizzards, known as '65% chickens '; (d ) Slaughtered ducks , whole, plucked, bled, not drawn or gutted, with heads and feet, known as '85% ducks '; (e) Slaughtered ducks, whole, plucked and drawn, without heads and feet, with or without hearts, livers and gizzards , known as '70% ducks '; (f) Slaughtered geese, whole, plucked, bled, not drawn, with heads and feet, known as '82% geese'; Done at Brussels, 24 April 1968 . For the Commission The President Jean REY